                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                   BUTTE DIVISION

MYSTERY RANCH, LTD                                   )
                                                     )
                      Plaintiff,                     )      Case No. 2:18-CV-00022-BMM
                                                     )
v.                                                   )
                                                     )
RONDAYVU MANUFACTURING,                              )
CORP., and DALISAY “DAISY”                           )
SLOWIK,                                              )
                Defendants.                          )

                                     CONSENT DECREE

       Pursuant to the stipulation between Plaintiff Mystery Ranch Ltd., (“Mystery Ranch”) and

Defendants Rondayvu Manufacturing Corp. (“Rondayvu”) and Dalisay “Daisy” Slowik

(“Slowick”) (together, “Defendants)” and for good cause shown, it is hereby:

       ORDERED that Defendants along with their directors, principals, officers, agents,

servants, employees, representatives, successors and assigns, and all those persons or entities

acting in concert or participation with them, shall be and hereby are PERMANENTLY

ENJOINED AND RESTRAINED from:

       Using the Mystery Ranch marks, including, but not limited to, U.S. Trademark

Registration Nos. 2,472,169 (“MYSTERY RANCH”) and 2,689,819 (“MYSTERY RANCH

SYSTEM”) and any marks similar thereto; and

       Providing, offering, distributing, displaying or dispensing any goods or services which

contain, reference, display, or bear the MYSTERY RANCH marks, and any marks similar

thereto; and

       Using the MYSTERY RANCH marks, and any names or marks similar thereto, in

connection with the identification, promotion, sale, or offering for sale of any goods or services,

                                                1
including but not limited to all telephone and in-person oral communications, all websites and

internet usage, emails, and other electronic media, and all printed promotional materials, flyers,

letters, and other forms or promotional or marketing materials whatsoever; and

         Engaging in any conduct that tends to falsely represent that, or is likely to confuse,

mislead, or deceive, customers, suppliers, vendors, employees, and/or members of the public to

believe that the actions of Defendants are connected with Mystery Ranch, are sponsored,

approved, or licensed by Mystery Ranch, or are in any way connected or affiliated with Mystery

Ranch.

         Defendants shall be liable for the acts of employees and agents in accordance with state

and federal law.

         DATED this 10th day of January, 2019.




                                                 2
